Name: Commission Regulation (EC) NoÃ 1136/2008 of 17Ã November 2008 amending Regulation (EC) NoÃ 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat
 Type: Regulation
 Subject Matter: animal product;  means of agricultural production;  tariff policy;  marketing
 Date Published: nan

 18.11.2008 EN Official Journal of the European Union L 307/3 COMMISSION REGULATION (EC) No 1136/2008 of 17 November 2008 amending Regulation (EC) No 810/2008 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1095/96 of 18 June 1996 on the implementation of the concessions set out in Schedule CXL drawn up in the wake of the conclusion of the GATT XXIV.6 negotiations (1), and in particular Article 1(1) thereof, Whereas, (1) Under Commission Regulation (EC) No 810/2008 (2), certificates of authenticity must be issued before beef and veal may be imported into the Community. The list of authorities in exporting countries empowered to issue these certificates is annexed to that Regulation. (2) Paraguay has changed the name of the issuing authority for certificates of authenticity. In accordance with Article 7(2) Regulation (EC) No 810/2008, the list set out in Annex II to that Regulation should therefore be amended accordingly. (3) For the sake of avoiding that the name of the authority mentioned on the certificates of authenticity recently issued does not correspond with the name of the authority listed in Regulation (EC) No 810/2008, the amendment to the latter Regulation should apply as from 1 July 2008, the date in which the current tariff quota year started. For the previous tariff quota year ending on 30 June 2008, the Commission did not receive any information about certificates of authenticity delivered by the competent authorities in Paraguay. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 In Annex II to Regulation (EC) No 810/2008, the entry related to the issuing authority of Paraguay is replaced by the following:  SERVICIO NACIONAL DE CALIDAD Y SALUD ANIMAL, DirecciÃ ³n General de Calidad e Inocuidad de Productos de Origen Animal. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 146, 20.6.1996, p. 1. (2) OJ L 219, 14.2.2008, p. 3.